Citation Nr: 0403081	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  94-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
low back disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
right knee disability.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956 
and from May 1958 to June 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in July 1993, August 1997, and August 
1998 by the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

By a decision dated July 31, 2002, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, upon a joint motion by the Secretary of 
Veterans Affairs and the veteran-appellant, vacated the 
Board's decision of July 31, 2002, and remanded the matter 
for further proceedings.  The joint motion by the parties 
before the Court stated that VA had not fulfilled the duty 
under the Veterans Claims Assistance Act of 2000 (VCAA) to 
notify the appellant of the evidence needed to substantiate 
his claims and whether VA or the claimant was expected to 
obtain and submit such evidence.

This appeal is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant if further action is required on his part. 


REMAND

The VCAA provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

As stated in the joint motion by the parties before the 
Court, the appellant has not been notified in specific terms 
by VA as to the evidence which would be needed to 
substantiate his claims and whether VA or the claimant is 
expected to obtain and submit such evidence.  As matters 
stand, the record has a procedural defect in the notice 
required under the VCAA which may no longer be cured by the 
Board.  Accordingly, the Board must remand this case to the 
RO in order to satisfy VA's duty to notify the appellant.

In addition, the Board notes that the most recent VA 
examinations to evaluate the veteran's low back and right 
knee disabilities were performed in March 1998, which was 
almost 6 years ago.  In order to assist the veteran in the 
development of his claims and to properly evaluate his 
service connected disabilities, the Board finds that he 
should be afforded an opportunity to undergo another VA 
examination, which may be scheduled while this case is in 
remand status.  The Board points out to the veteran that, 
when a claimant, without good cause, fails to report for a 
necessary examination, a claim for an increased evaluation 
shall be denied.  38 C.F.R. § 3.655 (2003).

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should notify the appellant, 
pursuant to the VCAA, of any information, 
and any medical or lay evidence not 
previously provided to VA, which is 
necessary to substantiate his claims on 
appeal and whether VA or the claimant is 
expected to obtain such evidence.

2.  The RO should arrange for the veteran 
to undergo an examination by a specialist 
in orthopedics.  It is imperative that 
the examiner review the pertinent medical 
evidence in the claims file.  The 
examiner should determine the current 
severity of the veteran's low back and 
right knee disorders in accordance with 
established procedures.  In accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), the orthopedic examination report 
concerning the veteran's low back and 
right knee should cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigibility with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the orthopedic examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during the flare-ups, 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature of any additional 
disability during a flare-up, that fact 
should be stated.  In addition, the 
examiner should comment on the extent, if 
any, to which the veteran's current low 
back and right knee disorders would 
likely limit his ability to engage in 
substantially gainful employment which 
involved physical labor.  A rationale 
should be provided for the opinions 
expressed.

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
appellant's claims may now be granted.  If the decision 
remains adverse to the appellant, he and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case and an opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to afford the appellant due process of law and the 
notice required by the VCAA and to assist him in the 
development of his claims.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant until he 
receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on 
the matters which the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




